Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 7-11 and 21-30 are allowed.  All the objections/rejections are withdrawn.  The prior art, and specifically the art of record and the previous grounds of rejection do not render this invention as claimed obvious, including the grounds of rejection of Bennett (U.S. Patent 3,524,042), Wang (U.S. Patent Application Publication 2004/ 0148760) Rintelmann (U.S. Patent Application Publication 2013/0000101; International equivalent in Baer, Wipo Application Publication WO2011042176A1) and Hinden (U.S. Patent 4,855,562)
There are many pieces of art that have elements and aspects of the invention, and it would not be obvious to combine all those elements to achieve the invention without improper hindsight, and especially because there are less obvious aspects of this invention that are not in the prior art, and thus there would be no motivation to modify the prior art to achieve the invention, again, without improper hindsight.
For example, regarding claim 1, Bennett discloses a method for joining at least two material layers (Bennett, Abstract) ..., of which at least one material layer is element 10), the method comprising: providing a tool including a driving-in device and a welding device (elements 24/26); providing a fastener (22);…; and then welding the fastener using the welding device to the at least one metal material layer after driving the fastener (Bennett, column 2 lines 56-68, welding and sufficient pressure to create heads against the metal members), wherein: - the at least two material layers include a first outermost metal material layer (10), a second outermost metal material layer (14), and a third inner (12, in Bennett, this layer is also metal) arranged between the first outermost metal material layer and the second outermost metal material layer (Figs. 2-3), …, - the fastener is an elongated pin (22), and - welding the fastener comprises creating a welded connection at a first contact point between a first distal end of the elongated pin and the first outermost metal material layer and a second contact point between a second distal end of the elongated pin and the second outermost metal material layer (column 3, lines 4-5, rivets are depressed into members 10 and 14 and have also been welded to these metal members). 
Bennett is silent regarding having this joint method in a production of a motor vehicle; and also driving the fastener using the drive-in device through the surface of the at least two material layers, where, in Bennett, the holes in the material is made at that time or before and then the pin is placed within the whole and then welded (Bennett, column 2 lines 45-50).  As well, Bennett is silent regarding the third, middle layer being a non-metal; manipulating the driving-in device, after driving the fastener, in a rearward direction away from the at least two material layers; and driving the fastener comprises driving the fastener such that a portion of the fastener protrudes from the surface of first outermost material layer and the second outermost material layer  
Other references teach some of the missing elements in Bennet, such as, regarding the driving through portion, Wang connects automobile, i.e., motor vehicle, metal parts by a piercing rivet or pin (Wang, fig. 2-4, driving portion 42, ¶0006, ¶0008).  Here, the parts being brought together by clamping (Wang, element 44 and 40 clamp the pieces and then also provide the current for welding, ¶0020) are riveted together.  In fact, Wang is the primary example of a single tool having both a driving-in portion and a welding portion, as described in the current invention.  Although it might be obvious and advantageous to do these processes at the time rather than as in Bennett, above, would be to save time and to not have creating the holes in the portions to be brought together in a separate step rather than placing the holes and then the pin, and because of the clamping would be a tight fit.  However, even Wang is missing the full extent of the invention, having both a driving in portion and a welding portion, specifically, Wang also silent, regarding manipulating the driving-in device, after driving the fastener, in a rearward direction away from the at least two material layers. That is, the portion responsible for the driving in the head does not have the current running through it, meaning the driving-in portion and the welding portion, although they are both within the same tool, the actual tools that do each function do not overlap (i.e. the driving in head is not the electrode through which electricity passes through, and this is evident in the newly amended “manipulating” phrase.     Thus it would not be obvious to combine such a driving-in portion and a welding portion, as claimed, to a tool.
(¶0002, Rintelmann, elements 10 or 20) also in the structure for vehicle body members that must be riveted together (rivet 32, also for a vehicle ¶0048).  Such high strength plastics are a conventional part of automobile manufacturing, and creating these strong plastics that can be pierced by rivets (Rintelmann, fig. 1, rivet 32, driving portion 70 and 75).  Rintelmann also demonstrates that it may be desirable to fasten sheets of this material in connection with a vehicle part.   As further evidence for fastening via welding, see Hinden, who teaches fastening through a metal layer (Hinden, element 18, fig. 3, see Column 2 lines 48-54), a non-metal layer (17), and a metal layer (19) via a pin through which current flows and melts material and is welded to and connected to the metal of the layers. The benefit, of course, would be to secure the non-metal layer among the metal layers in a conventional way.   But, again, you run into a problem of fully performing the invention as the prior art, does not have driving-through entirely all the layers, i.e. “driving the fastener such that a portion of the fastener protrudes from the surface of first outermost material layer and the second outermost material layer” such as in Wang, which does not, and Hinden, which does not, and while it seems that Bennett does, have the pin extending on both sides, it is not “driven though”, nor does it have the electrode in the proper place, as noted above.  Again, it would not be obvious to combine this further aspect to achieve the invention without improper hindsight. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715